 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9   KYONG OK YU, et al.,                                    Case No. C17-1249-JPD

10                 Plaintiffs,                               ORDER GRANTING IN PART AND
                                                             DENYING IN PART PLAINTIFFS’
11
             v.                                              UNOPPOSED MOTION FOR
12                                                           ATTORNEY’S FEES AND COSTS
     FIVE BOARS, LLC., et al.,
13
                   Defendants.
14

15                               I.   INTRODUCTION AND SUMMARY CONCLUSION
16           This matter comes before the Court upon plaintiffs’ October 25, 2018 motion for
17   attorney’s fees and costs. Dkt. 91; Dkt. 92 (Park Decl.). To date, defendants have filed no
18   opposition or other response to plaintiffs’ motion. Having reviewed plaintiffs’ submissions,
19   Dkts. 91-92, defendants’ lack of opposition, and the balance of the record, the Court GRANTS
20   plaintiffs’ request for attorney’s fees in its entirety, and awards attorney’s fees to plaintiffs in the
21   amount of $153,318.75. The costs requested in plaintiffs’ motion, however, are largely
22   duplicative of those expenses in plaintiffs’ cost bill, Dkt. 90, which has been referred to the Clerk
23   of the Court. To the extent plaintiffs’ motion requests an award of $4,594.62 “non-taxable costs”
24   in addition to the $6,096.87 included in the bill of costs, plaintiffs’ request is DENIED.
25

26



     ORDER- 1
 1                                                II.     DISCUSSION

 2          This matter was tried to the Court, sitting without a jury, on September 24-26, 2018.
 3
     Dkts. 81, 82, 84. By Order dated October 17, 2018, the Court held that plaintiffs were entitled
 4
     to a total judgment of $198,721, plus attorney’s fees and costs. Dkt. 88 at 24.
 5
            In the instant motion, plaintiffs request an award of attorney’s fees for 404.45 hours
 6

 7   worked by plaintiffs’ counsel, Mr. Park, at an hourly rate of $375.00. Mr. Park is a solo

 8   practitioner who took the present case on a contingent fee basis, with an agreed fee rate of

 9   $380.00 per hour. Dkt. 92 (Park Decl.) at ¶ 6. Mr. Park paid all costs required for the
10   litigation out of his own pocket, and was not reimbursed by his clients for any attorney’s fees
11
     or costs. Id.
12
            This Court’s local rules permit it to consider a party’s failure to oppose a motion “as an
13
     admission that the motion has merit.” LCR 7(b)(2). Over the course of this litigation, defense
14

15   counsel has been warned on several occasions that his failure to timely oppose a motion will

16   result in that motion being granted. To date, defendants have filed no opposition to plaintiffs’

17   motion for fees and costs, although the motion was noted for consideration on November 16,
18
     2018. Accordingly, the Court construes defendants’ silence as an admission that plaintiffs’
19
     motion has merit, and finds no basis to reduce the requested attorney’s fee award. As noted
20
     above, however, plaintiffs’ request for costs is duplicative and no costs shall be awarded except
21
     as determined by the Clerk of Court in relation to plaintiffs’ motion for bill of costs.
22

23                                               III.    CONCLUSION
24
            For the foregoing reasons, plaintiffs’ unopposed motion for attorney’s fees and costs,
25

26



     ORDER- 2
     Dkt. 91, is GRANTED IN PART and DENIED IN PART. Plaintiffs are awarded attorney’s
 1

 2   fees in the amount of $153,318.75. Costs shall be considered by the Clerk of the Court. The

 3   Clerk is directed to send a copy of this Order to counsel for both parties.

 4
            DATED this 28th day of November, 2018.
 5

 6                                                 A
                                                   JAMES P. DONOHUE
 7
                                                   United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     ORDER- 3
